Title: To George Washington from Colonel William Malcom, 5 November 1778
From: Malcom, William
To: Washington, George


  
    sir
    Fort Clinton [N.Y.] Novr 5 1778
  
Painter was not consider’d by us as a feild Officer—We However Submitt to your Excellencys Pleasure and he will be Tryd at Fish Kill landg to Morrow.
Expecting the Operation of the Arrangement of the Army—and also the event of an application to Col. Pickering for Cloth of a Particular Colour &c.—I have delayed Solliciting for Cloathing to my Regiment—altho’ they want it very much—I now give up my hopes from the Board of War, and with respect to the Operation of the arrangement, Your Excellency knows best what we ought to do.
With respect to the Chain & boom. I have caused the Engineer [to] View them and he agrees with me that in a Short time both ought to [be] taken on Shore lest the Ice carry them away. Does your Excellency choose to have it done er’e the Winter Setts in Severe? Colo. Park writes me that I am to “r[e]turn him resign’d from the date of his letter” (the 29th Ulto[)].
The matter reccomdd by Your Excellency is put in the hands of a person who I hope will give a proper Account in a few days. I most respectfully am Your Excellencys very Hble servant

  W. Malcom

  
    Since writing the above I have information there are only 50 soldiers at Powlis Hook and that the Enemy will certainly leave York in a few  
      
      
      
      days—I have a Whale boat just come from Hoe-buck—and returns to morrow.
  
